"remaining claims." Accordingly, we conclude that we lack jurisdiction
                over this appeal, and we
                            ORDER this appeal DISMISSED.'




                                                                                   J.
                                                   Pickering



                cc:   Hon. Joseph Hardy, Jr., District Judge
                      Sara Segura
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Eighth District Court Clerk




                      "Our dismissal today is without prejudice to appellant's right to file
                a timely new notice of appeal from a final written order of the district
                court resolving all claims between the parties.



SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A 000